UNITED STATES DISTRICT COURT iS TR
FOR THE DISTRICT OF NEW MEXICO ' /

wl
2U1NOV 26 PM 5: 29
UNITED STATES OF AMERICA, CLERK-LAS erucre
Plaintiff,
VS.
CRNo. (5 53 NZ
EDWARD FLEMING,

Defendant.

CONSENT TO PROCEED BEFORE UNITED STATES MAGISTRATE JUDGE IN A
FELONY CASE
The United States Magistrate Judge has explained to me the nature of the offense(s) with which
I am charged and the maximum possible penalties which might be imposed if I plead guilty. I have
been informed of my right to the assistance of legal counsel and of my right to plead or go to trial,

judgment and sentencing before a United States District Judge.

I HEREBY: Waive (give up) my right to enter my plea before a
United States District Judge, and I consent to
entering my plea, knowingly and voluntarily, before
a United States Magistrate Judge.

AVL

Defendant ~

BQH —<.

Attoteéy for Defendant

Date: WIDE

Before: A oT

United States Magistrate Judge

 
